OPINION — AG — (1) STATE MANDATED INCREMENTS ARE THE DIFFERENCE BETWEEN MINIMUM COMPENSATION FOR EACH LEVEL OF EXPERIENCE AND EACH ACADEMIC DEGREE ATTAINED AS SPECIFIED IN THE MINIMUM SALARY SCHEDULE AND THE NEXT SUCH LEVEL. (2) LOCAL INCREMENTS ARE THE DIFFERENCE BETWEEN THE STATE MANDATED MINIMUM SALARY FOR EACH EXPERIENCE LEVEL AND EACH ACADEMIC DEGREE ATTAINED AND THE ACTUAL COMPENSATION PAID BY THE LOCAL SCHOOL DISTRICT FOR A TEACHER WITH THE SAME YEARS OF EXPERIENCE AND ACADEMIC DEGREE. (3) SALARY INCREASES UNDER SECT. 1 OF HOUSE BILL NO. 1706 FOR A GIVEN "YEAR OF EXPERIENCE" LEVEL ARE ADDED TO THE SAME YEARS FOR EXPERIENCE LEVEL IN THE 1979 MINIMUM SALARY SCHEDULE BRINGING THE TEACHER UP TO THE NEW MINIMUM SALARY SCHEDULE REQUIRED BY SECT. 1 OF HOUSE BILL NO. 1706 (4) THE AMOUNT OF LOCAL INCREMENTS NEED NOT BE THE SAME AS THE INCREMENTS EMPLOYED IN THE STATE MANDATED MINIMUM SALARY SCHEDULE, THE SIZE OF LOCAL INCREMENTS BEING EXCLUSIVELY A MATTER OF LOCAL CONCERN. (5) STATE FUNDS APPROPRIATED FOR TEACHER SALARY INCREASES MAY NOT BE USED TO FUND LOCAL SALARY INCREMENTS; FUNDING FOR LOCAL INCREMENTS MUST COME FROM OTHER FUNDING SOURCES OF THE SCHOOL DISTRICT WHICH MAY BE LEGALLY USED FOR THE PURPOSE OF PAYING TEACHER SALARIES. (6) THE PROVISIONS OF SECT. 1 OF HOUSE BILL NO. 1706 CONTROL THE SIZE AND DISTRIBUTION OF SALARY INCREASES ONLY IN THOSE SCHOOL DISTRICTS WHICH WERE NOT PAYING SALARIES ABOVE THE STATE MINIMUM UNDER THE 1979 PROVISIONS OF 70 O.S. 1971, 18-114 [70-18-114] OR ICH DO NOT NEGOTIATE FOR THE DISTRIBUTION OF SALARY INCREASES. IN ALL SCHOOL DISTRICTS WHICH PAID ABOVE THE STATE MINIMUM UNDER THE 1979 PROVISIONS OF 70 O.S. 1971, 18-114 [70-18-114] AND WHICH DO NEGOTIATE FOR THE DISTRIBUTION OF SALARY INCREASES, THE ACTUAL SIZE AND DISTRIBUTION OF SALARY IS A NEGOTIABLE ITEM TO BE RESOLVED AT THE LOCAL LEVEL SO LONG AS THE DISTRIBUTION SYSTEM ADOPTED MEETS OR EXCEEDS STATE MINIMUM PROSCRIBED BY SECT. 2 OF HOUSE BILL NO. 1706. CITE: 70 O.S. 1971 6-101 [70-6-101](E),, 70 O.S. 1973 Supp., 18-114.1 [70-18-114.1], (WAGES, COMPENSATION, MANDATED SALARY INCREASES) (JOHN F. PERCIVAL) 11 O.S. 49-101 [11-49-101](B) [11-49-101] ** SEE OPINION NO. 91-505 (1991)